11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Memorial Park Medical Center, Inc.,          * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV-0904121.

Vs. No. 11-18-00358-CV                       * February 14, 2019

John Green,                                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.   The costs incurred by reason of this appeal are taxed against
Memorial Park Medical Center, Inc.